Action to recover damages for personal injuries sustained as the result of the claimed negligence of the defendants in the operation of their respective automobiles. Judgment in favor of the plaintiff and against the defendant Grosso, and severing the action as against the defendant White-side, and order denying the motion of the defendant Grosso to set aside the verdict of the jury and for a new trial, unanimously affirmed, with costs to plaintiff-*1031respondent. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ.